COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte James Edward Demaio

Appellate case number:     01-20-00317-CR

Trial court case number: 19-2204-CC2

Trial court:               County Court at Law No. 2 of Williamson County

        The Clerk of the Court has examined the clerk’s record filed in this appeal and found that
the clerk’s record does not include a copy of the trial court’s certification of appellant’s right of
appeal. See TEX. R. APP. P. 25.2(a)(2), 25.2(d), 34.5(a)(12), 37.1. An appeal must be dismissed if
a certification showing that the defendant has the right of appeal has not been made part of the
record. TEX. R. APP. P. 25.2(d). However, the Texas Rules of Appellate Procedure prohibit us
from dismissing an appeal based on the lack of a valid certification when we determine that an
appellant has a right of appeal. See id. 25.2(d), 44.4(a); Micheaux v. State, No. 01-15-00168-CR,
2016 WL 1162872, at *1 (Tex. App.—Houston [1st Dist.] Mar. 24, 2016, no pet.) (mem. op., not
designated for publication).

        Accordingly, we abate the appeal and remand the case to the trial court for the trial court
to prepare and execute a Certification of Appellant’s Right to Appeal that complies with Texas
Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1, 44.4. The trial court clerk
is directed to file a supplemental clerk’s record containing the certification of appellant’s right of
appeal no later than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).

          The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.

          It is so ORDERED.

Judge’s signature:________/s/ Russell Lloyd___________________
                          Acting individually

Date: April 16, 2020